Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
        DETAILED ACTION
        Allowable Subject Matter
1.	Claims 1-2 and 4-12 are allowed
2.	The following is an examiner’s reason for allowance:
a.          Regarding claims 1, 7 and 9 the combination of prior art of record fails to teach, suggest or make obvious by disclosing the claimed limitations that were objected in the previous Office Action and have now combined with the claims 1, 7 and 9. Therefore, claims 1, 7 and 9 are allowable. 

b.	The rest of the pending dependent claims are also allowable based on their dependencies on the independent claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment on Statement of Reasons for Allowance”.
                                                        Conclusion

            If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Kwasi Karikari/
Patent Examiner; Art Unit 2617.